UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-1933


ARTHUR W. MASSEY,

                       Plaintiff – Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                       Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:12-cv-00385-MOC)


Submitted:   November 21, 2013             Decided:   November 25, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur W. Massey, Appellant Pro Se. Hugh Dun Rappaport, SOCIAL
SECURITY ADMINISTRATION, Boston, Massachusetts, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Arthur    W.    Massey    appeals    the    district    court    order

upholding the Commissioner of Social Security’s decision finding

Massey ineligible for Social Security Income (SSI) payments as

of September 2009, because he acquired non-home real properties

that increased his creditable resources above the limit for SSI

eligibility.     We have reviewed the record and find no reversible

error.    Accordingly, we affirm substantially for the reasons

stated   by    the   district       court. *     Massey     v.    Colvin,     No.

3:12-cv-00385-MOC (W.D.N.C. July 17, 2013).                We deny Massey’s

motion   to    reinstate    SSI     payments.     We    dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                      AFFIRMED

     *
       While Massey appears to assert on appeal that the agency
improperly refused to approve a plan to achieve self-support
(“PASS”) that would allow him to exclude the challenged
properties from his resources determination, Massey did not
fairly raise this issue before the district court, where he
argued that he had received the properties as part of a PASS.
See Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993)
(declining to consider issues raised for first time on appeal
absent exceptional circumstances).    In any event, the record
provides no indication that Massey ever submitted a PASS to the
Social Security Administration or that he meets the requirements
to qualify for a PASS.       See 20 C.F.R. § 416.1226 (2013)
(requirements for PASS).



                                        2